Citation Nr: 0107131	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for arthralgia of the 
right wrist (claimed as swollen joint) as a chronic 
disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1989 to May 1992.  
During this period of service, he received the Southwest Asia 
Service Medal with three bronze service stars and the Kuwait 
Liberation Medal.  His DD214 form also shows prior service of 
six months and five days.  Records from the military indicate 
that the veteran served on active duty training from June 25, 
1987 to August 28, 1987 and from June 20, 1988 to October 13, 
1988.  In addition during the period between June 1, 1992 to 
September 30, 1992, he served in the reserves and performed 
17 periods of inactive duty and 15 days of active duty 
training.

The veteran filed a claim in November 1996 for service 
connection for disabilities to include chest pains and 
swollen joints.  This appeal arises from the October 1999 
rating decision from the Huntington, West Virginia Regional 
Office (RO) that denied the veteran's claim for service 
connection for chest pains as a chronic disability resulting 
from an undiagnosed illness and denied service connection for 
arthralgia of the right wrist claimed as swollen joint as a 
chronic disability resulting from an undiagnosed illness.  A 
Notice of Disagreement was filed in November 1999 and a 
Statement of the Case was issued in December 1999.  A 
substantive appeal was filed in February 2000 with no hearing 
requested.


REMAND

During the pendency of this claim, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [hereinafter referred to as 
the Act], which made several changes to chapter 51 of title 
38, United States Code.  In particular, it revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a), at 2096-97.  Perhaps most significantly, 
it added a new section 5103A, which defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and eliminated from section 5107(a) 
the necessity of submitting a well-grounded claim to trigger 
the duty to assist.  Id. §§ 3(a), 4, at 2097-98.  With regard 
to the duty to assist, it does not appear that the VA mailed 
to the veteran the Gulf War Undiagnosed Illness Standard 
Development Letter in connection with this claim.  This must 
be accomplished.  Also, the VA is required to inform the 
veteran of what evidence he must submit and what evidence the 
VA will obtain in support of his claim.  Subsequent to this 
development, new examinations should be provided.

The veteran reported treatment at the Clarksburg, West 
Virginia VA Medical Center.  While some records from this 
facility have been included in the claims file, any 
additional treatment records should be obtained. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should determine the veteran's 
dates of service in Southwest Asia.

3.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for chest pains and right wrist pain 
either during service or since service.  
After securing the necessary releases, 
the RO should obtain these records and 
permanently associate them with the 
claims file.  As to the undiagnosed 
disabilities for which the veteran is 
seeking service connection, he should be 
requested to submit evidence of 
nonmedical indicators of the existence of 
such conditions, such as documentation of 
time lost from work, evidence affirming 
changes in the veteran's physical 
abilities, etc. 

4.  Following completion of the above 
development, the veteran should be 
afforded a cardiology examination 
regarding his claim for service 
connection for chest pains and an 
orthopedic examination regarding the 
claims for service connection for right 
wrist pain.  All opinions expressed 
should be supported by reference to 
pertinent evidence.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examinations. 

I.  Cardiology examination: 

(a)  The examiner should note and 
detail all reported symptoms of 
chest pains.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to chest 
pains and indicate what precipitates 
and what relieves these complaints.  
In addition, the examiner should 
take a work history of the veteran 
and determine time lost from work 
due to chest pain, how the pain 
interferes with employment, and if 
special concessions are made to the 
veteran by his employer because of 
this pain.

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from chest pains. 

(c)  The examiner should 
specifically determine if the 
veteran's chest pains are due to a 
known diagnostic entity.  If not, 
the examiner should specifically 
state whether he/she is unable to 
ascribe a diagnosis to the veteran's 
chest pains.  Symptom-based 
"diagnoses" such as (but not 
limited to) "chest pain" are not 
considered as diagnosed conditions 
for compensation purposes. 

(d)  If the manifestations of chest 
pains cannot be attributed to a 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or any other cause.

(e)  Specialist examinations should 
be conducted if indicated, including 
respiratory or orthopedic 
examinations.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

(f)  If a known diagnosis is present 
the examiner should opine whether it 
is at least as likely as not that 
this disability had its onset in 
service.  The underlined standard of 
proof should be utilized in 
formulating a response.   

(g)  The examiner should discuss 
whether he/she agrees or disagrees 
with the opinion expressed by the VA 
examiner in August 1999 that the 
veteran has chest pain due to an 
undiagnosed illness.

II.  Orthopedic examination:

(a)  The examiner should take a work 
history of the veteran, to include 
hours worked per week, time lost 
from work due to right wrist pain 
and whether any job concessions are 
made due to the condition.  The 
examiner should note and detail all 
reported symptoms of regarding the 
right wrist.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to the right 
wrist and indicate what precipitates 
and what relieves these complaints.  

(b)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from right wrist pain.  

(c)  The examiner should 
specifically determine whether the 
veteran's complaints regarding the 
right wrist are attributable to a 
known diagnostic entity.  If not, 
the examiner should specifically 
state whether he/she is unable to 
ascribe a diagnosis to the veteran's 
right wrist pain.  Symptom-based 
"diagnoses" such as (but not 
limited to) myalgia and arthralgia 
are not considered as diagnosed 
conditions for compensation 
purposes.  

(d)  If the manifestations of right 
wrist pain cannot be attributed to a 
diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War or any other cause.

(e)  The examiner should comment on 
whether he/she agrees or disagrees 
with the examiner who, at the VA 
examination in September 1999, 
determined that the veteran was 
suffering from arthralgia of the 
right wrist due to an undiagnosed 
illness.  

(f)  Specialist examinations should 
be conducted if indicated.  All 
opinions expressed should be 
supported by reference to pertinent 
evidence.

5.  Upon completion of the 
development requested by the Board 
and any other development deemed 
appropriate by the RO, the RO should 
again consider the veteran's claims.  
If any action taken remains adverse 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
and given an opportunity to respond.  
The supplemental statement of the 
Case should also address the issue 
of direct service connection for a 
chronic disability manifested by 
chest pain as the veteran appears to 
be raising this matter.  The veteran 
is advised that he must file a 
substantive appeal if the Board is 
to consider the direct service 
connection issue.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



